 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7

 8

 9

10   TERESA K.,                                      CASE NO. C18-819 BHS

                             Plaintiff,              ORDER ADOPTING REPORT
11
            v.                                       AND RECOMMENDATION
12
     NANCY A. BERRYHILL, Deputy
     Commissioner of Social Security for
13
     Operations,
14                           Defendant.
15

16

17          This matter comes before the Court on the Report and Recommendation (“R&R”)

18   of the Honorable Brian A. Tsuchida, United States Magistrate Judge. Dkt. 18. The Court

19   having considered the R&R and the remaining record, and no objections having been

20   filed, does hereby find and order as follows:

21          (1)    The R&R is ADOPTED;

22

23
     ORDER - 1
24
 1         (2)   The Commissioner’s decision is REVERSED and the case is

 2                      REMANDED under sentence four of 42 U.S.C. § 505(g); and

 3         (3)   The Clerk shall enter JUDGMENT and close this case.

 4         Dated this 3rd day of January, 2019.

 5

 6

 7
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
